Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13 and 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent (DE102015225889) to Bosch (cited by Applicant).
Regarding independent claim 1, Bosch discloses an intermediate connector (16) comprising a U-shaped channel (See FIG. 2) having a main wall (top portion),
 opposing first (left side) and second connector side walls (right side), a first slot (66) in said first connector side wall (left side) configured to engage with said latching projection on said sliding latch (See), and a first projection (button/ tab on top in FIG. 2 and FIG. 6) extending upward from said main wall (top wall) and configured to engage with said recess in said sliding latch (See paragraph [0056] of document); and
a slider (14) including a first connector formation (64) configured to engage with said intermediate connector (16) and at least one second connector formation (56) configured to retain said wiper blade.


Regarding independent claim 13, Bosch discloses a rocker (16) including a U-shaped channel (See FIG. 2) having a main wall (top portion), opposing first (left side) and second rocker side walls (right side), 
a first L-shaped slot (28) (See paragraph [0053]) in said first rocker side wall (left side) configured to engage with a first latching nose on said sliding latch, and a first boss (button/knob on top wall as shown in FIG. 2) extending upward from said main wall (top wall) and configured to engage with a recess in said sliding latch (See paragraph [0056]); and
a slider (14) configured to engage with the rocker (16) and configured to retain said wiper blade.
 Regarding claim 14, Edhe discloses rocker (16) includes a first rib (36) projecting outwardly from said first rocker side wall (left side), said first rib (36) being configured to engage a spacer assembled at an end of said wiper arm (See paragraph [0056]).

Claims 1-3 and 13-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2011/0277265) to Ehde.
Regarding independent claim 1, Edhe discloses an intermediate connector (120) comprising a U-shaped channel (See FIG. 9A) having a main wall (158),

a slider (66) including a first connector formation (104) configured to engage with said intermediate connector (120) and at least one second connector formation (100) configured to retain said wiper blade.
 Regarding claim 2, Edhe discloses connector (120) includes a first rib (132) projecting outwardly from said first rocker side wall (132), said first rib (132) being configured to engage a spacer assembled at an end of said wiper arm (See paragraph [0053]).
Regarding claim 3, Edhe discloses that the intermediate connector (120) includes a pin (138) configured to engage with said first connector formation (104) of said slider (66) (See paragraph [0054]).
Regarding independent claim 13, Edhe discloses a rocker (120) including a U-shaped channel (See FIG. 9A) having a main wall (158), opposing first (124) and second rocker side walls (134), 
a first L-shaped slot ( 128) (See paragraph [0053]) in said first rocker side wall (124) configured to engage with a first latching nose on said sliding latch, and a first boss (150) extending upward from said main wall (158) and configured to engage with a recess in said sliding latch (See paragraph [0057]); and

 Regarding claim 14, Edhe discloses rocker (120) includes a first rib (132) projecting outwardly from said first rocker side wall (132), said first rib (132) being configured to engage a spacer assembled at an end of said wiper arm (See paragraph [0053]).
Regarding claim 15, Edhe discloses slider (74) includes a first slider side wall (90) having a bore (104); and
the rocker (120) a pin (38) projecting inwardly from that the first rocker side wall onto an interior space of said rocker (120), said pin (38) configured to engage with said bore (104) in said first slider side wall (90) (See paragraph [0054]).
Allowable Subject Matter
2.	Claim 20 is allowed.
Claims 4-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723